Citation Nr: 1761057	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left foot disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is reopening the claim and granting it.
 

FINDINGS OF FACT

The Board denied the Veteran's claim for service connection for a left foot disability in June 2010, and he did not appeal that decision.  The evidence associated with the claims file since then relates to unestablished facts necessary to substantiate the claim.  The evidence shows his left foot metatarsalgia, Morton's neuroma, and plantar fasciitis are related to service.


CONCLUSIONS OF LAW

The June 2010 Board decision is final.  New and material evidence has since been received and the claim is reopened.  The criteria for service connection for left foot metatarsalgia, Morton's neuroma, and plantar fasciitis are met.  38 U.S.C. §§ 1110, 5107(b), 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board decisions that are not timely appealed are final.  38 U.S.C. § 7104(b)  (West 2014); 38 C.F.R. §§ 20.1100 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board denied the Veteran's left foot claim in June 2010 because the preponderance of the evidence did not show a relationship to service.  Since that time, the Veteran has provided additional detail regarding the onset of his foot pain in service and his symptoms since then.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence raises the possibility of substantiating the claim, and the claim is reopened.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

After review of the evidence, the Board finds that service connection is warranted.

He is diagnosed with left foot metatarsalgia, Morton's neuroma, and plantar fasciitis.

The Veteran has provided credible testimony of symptoms while in service, which is supported by notations in the STRs.  Further, his sister (a registered nurse) and his brother (a doctor) each submitted statements supporting his testimony, noting that he had pain that his sister helped treat as soon as he returned from service.  His brother indicated his symptoms resulted in his two surgeries.  The Veteran's wife and sister-in-law submitted statements indicating the Veteran clearly had foot pain when they met him in 1981.  The Board finds these reports are competent evidence of persistent symptoms during and since service.  

A December 2007 private medical opinion by Dr. C.M. attributes his current diagnoses to the symptoms in service.  He indicated he had reviewed the STRs and the Veteran's testimony.  He said that his current left foot diagnoses were continuations of the initial injury in service, although the Veteran did not seek treatment for it too much in the years since service.  He said that it became worse over the years, although the right foot did not show similar problems.

The Board notes that the Veteran has consistently reported this history to multiple podiatrists over the years, none of whom have raised any objections to the Veteran's theory.

The September 2009 VA examiner attributed the Veteran's foot diagnosis to aging, and opined it was less likely related to service because there was no documentation of persistent symptoms or treatment since then.  

The Board finds the testimony and the December 2007 opinion to outweigh the September 2009 VA examiner's opinion.  Accordingly, service connection is granted.


ORDER

Service connection is granted for left foot metatarsalgia, plantar fasciitis, and Morton's neuroma.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


